CULPEPPER, Judge.
Plaintiff seeks damages for personal injuries sustained when the panel truck which he was driving was struck by a road grader. Defendants are Rudolph S. Reid, the operator of the road grader, and his liability insurer.
The district judge found the accident was caused solely by the negligence of the plaintiff. From a judgment dismissing his suit, plaintiff appealed.
The issues are factual. Plaintiff and the operator of the road grader gave conflicting versions of the accident. In a written opinion, the district judge accepted the testimony of the defendant operator. We have carefully reviewed the record and find it fully supports the trial judge.
For the reasons assigned, the judgment appealed is affirmed. All costs of this appeal are assessed against the plaintiff appellant.
Affirmed.